DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Ricci (US 20140309806 A1, hereinafter “Ricci”)
Beaux et al. (20190052747 A1, hereinafter “Breaux”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309806 A1, hereinafter “Ricci”).
Regarding claims 1, 8 and 15:
(Ricci abstract, where Ricci teaches methods, system and a computer readable medium), comprising:
a computing device (Ricci [0340]) configured to:
detect a gesture in a transport performed by a transport occupant (Ricci [0240], [0262], [0339], [0431], [0489], [0523], [0536], figs. 16-20, 32);
determine an occupant status associated with the transport occupant (Ricci [0240], [0262], [0339], [0431], [0489], [0536]; where Ricci discloses using user accounts to control passenger access to vehicle tasks, functions, and operations by determining driving or  a non-driving passenger status of vehicle occupant); and
perform an action associated with the gesture, when the occupant status permits the gesture to be performed (Ricci [0240], [0262], [0339], [0431], [0489], [0536], figs. 16-20, 32; where Ricci discloses using user accounts to control passenger access to vehicle tasks, functions, and operations can prevent a non-driving passenger, for instance, from controlling a critical vehicle task, function or operation and confusing or frustrating the driver, in order words the status of the vehicle occupant status determine what task or function he or she can perform regardless or even if the gesture is supported by the vehicle the corresponding task or function may not be perform is the status is not aligned with the task or function requested).
Ricci fails to explicitly teach whether determine whether the occupant status permits the gesture to be performed.
However, Ricci teaches using user accounts to control passenger access to vehicle tasks, functions, and operations can prevent a non-driving passenger, for instance, from controlling a critical vehicle task, function or operation and confusing or frustrating the driver and also the location of the person in the vehicle (Ricci [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0536], figs. 16-20, 32);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to check the gestures with the person account to determine if the gesture is permitted, in order to avoid unauthorized person to perform un authorized action such as a child or a passenger in the back to initiate a driving procedure in case of a vehicle. 
Regarding claims 2, 9 and 16:
Ricci teaches comprising:
identifying a gesture location of the gesture within the transport (Ricci [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0536], figs. 16-20, 32).
Regarding claims 3, 10 and 17:
Ricci teaches comprising:
determining whether the gesture location was within one of a plurality of defined voluminous areas inside the transport where gestures are detected; and
when the gesture location is within one of the plurality of voluminous areas, identifying the action associated with the gesture (Ricci [0202], [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0523], [0536], figs. 16-20, 32).
Regarding claims 4, 11 and 18:
Ricci teaches comprising:
determining whether the gesture location was within one of a plurality of defined voluminous areas inside the transport where gestures are detected; and
(Ricci [0202], [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0523], [0536], [0671], [0814], figs. 16-20, 32).
Regarding claims 5, 12 and 19:
Ricci teaches wherein identifying the gesture location comprises determining whether the gesture is performed in at least one priority location within the transport; and
when the gesture is performed in the at least one priority location within the transport, performing the action (Ricci [0202], [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0523], [0536], [0671], [0814], figs. 16-20, 32).
Regarding claims 6, 13 and 20:
Ricci teaches wherein identifying the gesture location comprises determining whether the gesture is performed in at least one priority location within the transport; and
when the gesture is not performed in the at least one priority location within the transport,
determining whether the action is a transport operation action or a non-transport operation action, and when the action is not a transport operation action, performing the action (Ricci [0202], [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0523], [0536], [0671], [0814], figs. 16-20, 32).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309806 A1, hereinafter “Ricci”) and in view of Beaux et al. (20190052747 A1, hereinafter “Breaux”).
Regarding claims 7 and 14:
Ricci teaches determining a plurality of gestures and perform and action corresponding to the gesture based on the location the person or object performing the gesture and based on 
when the occupant status indicates the occupant is currently operating a mobile device, cancelling the gesture.
However, Breaux in the same line of endeavor teaches determining whether to allow a certain user interaction with one or more functions mobile device by receiving request to disable blocking the user interaction based receiving image of the location of the occupant and determine whether it is a passenger or and operator and block the user interaction (Breaux [0208], figs. 6, 7, 9). 
Therefore, taking the teachings of Ricci and Breaux as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to determine if the gesture is a gesture of a driver holding or talking on the phone and disable either functions or part of the function of the phone or function or part of the function of the vehicle, in order increase the safe operation of the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 24, 2021